Name: Commission Regulation (EEC) No 1999/88 of 6 July 1988 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations
 Date Published: nan

 No L 176/20 Official Journal of the European Communities 7. 7 . 88 COMMISSION REGULATION (EEC) No 1999/88 of 6 July 1988 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks (a) in (i) 'Class I :  the following is added after the first paragraph : 'Slight traces of soil within the shaft are permitted.' ;  the final paragraph is replaced by the follo ­ wing : 'At least one-third of the total length or half the sheathed part must be white to greenish white . However, in early leeks (') the white to gree ­ nishwhite part must represent at least one ­ quarter of the total length or one-third of the sheathed part . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the markets in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for leeks are laid down in Annex I to Commission Regulation (EEC) No 1292/81 (3); Whereas experience has shown that production and harvesting methods make it impossible to observe in their entirety the standards laid down for colour and cleanness ; whereas this should be taken into account in the quality standards ; Whereas a considerable volume of 'early' leeks is produced in some Member States ; whereas 'early' leeks should be included in the quality standards ; Whereas, hovewer, sufficient experience should be gained before the standards are permanently amended ; whereas further temporary derogations form the quality standards for leeks should therefore be allowed without the quality of the product being thereby affected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') Direct-drilled, non-transplanted leeks, harvested from late winter to early summer.' (b) in (ii) 'Class II ' :  the following is added after the first paragraph : 'Traces of soil within the shaft are permitted.' ;  the last paragraph is replaced by the following : ' In all leeks, the white to greenish-white part must represent at least one-quarter of the total length or one-third of the sheathed part.' ; (c) in (iii) 'Class III', footnote (') becomes (2) and the last indent is replaced by the following : '  slight traces of external soil .' 2. In Title III 'Provisions concerning sizing' under (i), the second paragraph is replaced by the following : 'The minimum diameter is fixed at 8 mm for early leeks and 10 mm for other leeks .' 3 . In Title VI 'Provisions concerning marking' under B 'Nature of produce', the sentence shall be supple ­ mented by the following : '. . . or "early leeks" in all relevant cases'. HAS ADOPTED THIS REGULATION : Article 1 The following derogations from Annex I to Regulation (EEC) No 1292/81 shall apply : 1 . In Title II 'Provisions concerning quality' under B 'Classification' : Article 2 This Regulation shall enter into force on 1 September 1988 . It shall apply until 31 August 1989 . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 107, 28 . 4 . 1988 , p . 1 . (}) OJ No L 129, 15 . 5 . 1981 , p . 38 . 7. 7. 88 Official Journal of the European Communities No L 176/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1988 . For the Commission Frans ANDRIESSEN Vice-President